UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 28, 2010 Date of Report (Date of earliest event reported) Lincoln National Corporation (Exact name of registrant as specified in its charter) Indiana 1-6028 35-1140070 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 150 N. Radnor Chester Road, Radnor, PA 19087 (Address of principal executive offices)(Zip Code) (484) 583-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 28, 2010, the registrant issued a press release announcing its financial results for the quarter ended March 31, 2010, a copy of which is attached as Exhibit 99.1 and is incorporated herein by reference. The registrant’s statistical supplement for the quarter ended March 31, 2010, is attached as Exhibit 99.2 and is incorporated herein by reference, and a general account supplement as of March 31, 2010, is attached as Exhibit 99.3 and is incorporated herein by reference. The information, including exhibits attached hereto, furnished under this Item 2.02 shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01.Financial Statements and Exhibits (c) Exhibits. The following exhibits are being furnished with this Form 8-K. Exhibit Number Description Press release dated April 28, 2010, announcing Lincoln National Corporation’s financial results for the quarter ended March 31, 2010. Lincoln National Corporation Statistical Supplement for the Quarter Ended March 31, 2010. Lincoln National Corporation General Account Supplement as of March 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINCOLN NATIONAL CORPORATION By /s/ Douglas N. Miller Name:Douglas N. Miller Title:Vice President and Chief Accounting Officer Date:April 28, 2010 EXHIBIT INDEX Exhibit Number Description Press release datedApril 28, 2010, announcing Lincoln National Corporation’s financial results for the quarter ended March 31, 2010. Lincoln National Corporation Statistical Supplement for the quarter endedMarch 31, 2010. Lincoln National Corporation General Account Supplement as of March 31, 2010.
